Exhibit 10.1

 



Strategic Cooperation Agreement

 

This Agreement is signed by the following parties on November 5th, 2015, in
Beijing.

 

Party A: KIWA BIO-TECH PRODUCTS GROUP CORPORATION

Representative: Mr. Wei Li

Address: 310 N. Indian Hill Blvd., #702, Claremont, California

Post code: 91711-4611

 

Party B: Institute of Agricultural Resources and Regional Planning, CAAS

Representative: Mr. Yongchang Wu

Address: No. 12, Zhongguancun South Street, Haidian District, Beijing, P. R. C

Post code: 100081

 

Common Party B: Institute of Agricultural Economics and Development, CAAS

Representative: Mr. Zhiquan Hu

Address: No. 12, Zhongguancun South Street, Haidian District, Beijing, P. R. C

Post code: 100081

 

Whereas:

1.KIWA BIO-TECH PRODUCTS GROUP CORPORATION (hereinafter referred to as “KIWA
Bio-Tech”), founded in 2000 and listed on the NASDAQ OCT in the United States in
2003, is a high-tech company focusing on investment in biological and
agricultural material field in China. Owing to the concern about China’s
agricultural development and the passion for promoting China’s modern
agricultural development, KIWA Bio-Tech has established a lasting bio-fertilizer
R&D system with China Agricultural University. KIWA Bio-Tech will further
develop the modern biological agricultural technology, with the development goal
of “link agricultural material to agricultural technology, ally the base and the
market, join the information with the brand together” based on the full industry
chain of safe agricultural products.

 



   

 



 

2.The Institute of Agricultural Resources and Regional Planning, CAAS
(hereinafter referred to as “Institute of Resources and Planning”) and its
“Spatial Agricultural Planning Method and Application Innovation Team”
(hereinafter referred to as “Innovation Team”) have made significant
achievements in the fields of China’s grand strategy on food safety, modern
agricultural base construction, spatial agricultural planning and innovation,
etc.  3.The Institute of Agricultural Economics and Development, CAAS
(hereinafter referred to as “Institute of Agricultural Economics”) and its
“Spatial Agricultural Planning Method and Application Innovation Team”
(hereinafter referred to as “Innovation Team”) have made significant
achievements in the fields of agricultural enterprise management, modern
agricultural park and demonstration base construction, as well as rural
financial innovation, etc.

   

Chinese government calls for “popular entrepreneurship and innovation” and
launches the Law of the People’s Republic of China on Promoting the
Transformation of Scientific and Technological Achievements, thus creating an
unprecedented good atmosphere for both parties’ cooperation. Both parties come
to the following strategic agreement through consultation in the spirit of
pragmatic cooperation:

 

Article I. Both parties establish strategic cooperation relationship

1.1 KIWA Bio-Tech, the Institute of Resources and Planning and the Institute of
Agricultural Economics establish the strategic cooperative partnership and build
the “internet + safe agricultural product international cooperation platform”
(hereinafter referred to as “Platform”);

1.2 KIWA Bio-Tech will provide the Innovation Team with 1,000,000 Yuan of
platform R&D expenses every year in the method agreed on by both parties and
other special research fund shall be discussed separately;

 



 2 

 



 

1.3 The Innovation Team shall provide instructional suggestions for KIWA
Bio-Tech’s development strategy;

1.4 The Institute of Resources and Planning assigns Mr. Yongchang Wu, chief
scientist of the Innovation Team to be the expert director of KIWA Bio-Tech.

 

Article II Strategic cooperation target

2.1 Both parties will take respective resource advantages to realize
industrialization development of the Innovation Team’s achievements gradually on
the business basis of KIWA Bio-Tech’s existing biological agricultural industry
chain.

2.2 The Innovation Team will help KIWA Bio-Tech to build the ecological safe
agricultural product base system in China.

2.3 The Innovation Team will help KIWA Bio-Tech to finish the implementation of
the agricultural material e-commerce platform project being purchased by KIWA
Bio-Tech.

2.4 KIWA Bio-Tech will transform the technological achievements which are mature
in the opinion of the Innovation Team by means of investment, cooperation, etc.

 

Article III Management and coordination of strategic cooperation relationship

3.1 Both parties shall set up a coordination group relying on the Platform.

3.2 The competent leader of KIWA Bio-Tech, the Institute of Resources and
Planning and the Institute of Agricultural Economics will serve as the leader of
the group.

3.3 The coordination group shall call up the leaders of both parties to make
communication about the cooperation progress or plan regularly.

 

 3 

 



 

Article IV Non-disclosure of technology

Both parties promise to comply with relevant laws of the People’s Republic of
China and the United States of America and shall not disclose the data,
information, etc. of each party involved in cooperation to third parties without
the permission of the other party.

 

Article V Supplementary provisions

5.1 This Agreement will be valid for three years, starting from November 20,
2015.

5.2 This Agreement will take effect upon signature and stamp of both parties.
This Agreement is in quadruplicate, with KIWA Bio-Tech, the Institute of
Resources and Planning, the Institute of Agricultural Economics and the
Innovation Team holding one copy respectively, and they have equal legal effect.

 

(The following has no text)

 

KIWA BIO-TECH PRODUCTS GROUP CORPORATION (stamp)

Authorized representative (signature):

 

/s/ Wei Li

Date: November 5, 2015

 

Institute of Agricultural Resources and Regional Planning, CAAS (stamp)

Authorized representative (signature):

 

/s/ Yongchang Wu

Date: November 5, 2015

Institute of Agricultural Economics and Development, CAAS (stamp)

Authorized representative (signature):

 

/s/Zhiquan Hu

Date: November 5, 2015

 



 4 

 

 

